Citation Nr: 1113746	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  08-15 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the appellant may be recognized as the Veteran's surviving spouse for the purpose of entitlement to Department of Veterans Affairs death benefits, to include whether new and material evidence has been submitted to reopen this claim.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to September 2003.  The Veteran died while on active duty.  

The appellant in this matter was married to the Veteran at the time of her death, and is claiming that he is her surviving spouse for purposes of benefits payable by the Department of Veterans Affairs (VA).

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 correspondence to the appellant by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, informing him that he was ineligible for dependency and indemnity compensation.

Previously, in an unappealed January 2004 correspondence, the RO informed him that he was ineligible for VA death benefits.  In a September 2009 supplemental statement of the case, the RO reopened the claim whether the appellant may be recognized as the Veteran's surviving spouse for the purpose of entitlement to VA death benefits and denied it on the merits.  Nonetheless, the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the Board will determine whether new and material evidence has in fact been received and, if so, consider the claim on the merits.


FINDINGS OF FACT

1.  January 2004 VA correspondence informed the appellant that he was ineligible for VA death benefits on the basis that he and the Veteran did not live together continuously from the date of marriage until the date of the Veteran's death, and that the appellant was not without fault in the separation.  In the absence of a perfected appeal, that decision is final.

2.  The evidence submitted since the January 2004 correspondence, by itself, or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of the appellant's eligibility as the Veteran's surviving spouse, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran and the appellant were married in July 1997.

4.  The Veteran and the appellant were separated in 2002.

5.  The Veteran died in September 2003.

6.  While the Veteran and the appellant were separated and living apart at the time of her death that separation was initiated by the Veteran, and the separation did not result from misconduct or communication of a definite intent by the appellant to end the marriage.


CONCLUSIONS OF LAW

1.  The January 2004 determination denying entitlement to VA death benefits is final.  New and material evidence sufficient to reopen the claim has been submitted.  38 U.S.C.A. §§  5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The appellant is recognized as the surviving spouse of the Veteran for the purpose of entitlement to VA benefits.  38 U.S.C.A. §§ 101, 103, 1102, 1304, 1541 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.52, 3.53, 3.205, 3.206 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing Law and Regulation

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010). 
If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Dependency and Indemnity Compensation is a payment made by VA to a "surviving spouse", child or parent because of a service-connected death occurring after December 31, 1956.  38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a)(1).  

Under 38 C.F.R. § 3.50(a), a spouse is a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j).  VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

The term "surviving spouse" means a person of the opposite sex (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e., continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person of the opposite sex and held himself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of or procured by the Veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a).

Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).  

The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  Id.  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the Veteran on issues subsequently involved in the application of this section.  Id.

In Gregory v. Brown, 5 Vet. App. 108 (1993), the United States Court of Appeals for Veterans Claims (the Court) identified a two-part test to determine whether a spouse can be deemed to have continuously cohabited with a Veteran even if a separation has occurred.  First, the spouse must be free of fault in the initial separation.  Id. at 112.  Second, the separation must have been procured by the Veteran or due to her misconduct, with the fault determination based on an analysis of the conduct at the time of separation.  Id.

In Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (the Federal Circuit) held that separation by mutual consent generally does not constitute desertion by a potential surviving spouse, such that a claimant is exempted from the continuous cohabitation requirement under 38 C.F.R. § 3.53 for the purpose of establishing recognition as the surviving spouse for death benefits.  The Federal Circuit explained that under a proper interpretation of 38 U.S.C. § 101(3), a spouse can qualify as a surviving spouse if a separation was "procured" by the Veteran without the fault of the surviving spouse, even if there was no misconduct by the Veteran.  Id. at 1358.  The Federal Circuit held that under a proper interpretation of 38 C.F.R. § 3.53(b), a separation by mutual consent, without an intent to desert, does not break the continuity of cohabitation.  Id.  However, the Federal Circuit added that a separation by mutual consent would constitute desertion if the separation was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse; thus, breaking the continuity of cohabitation and precluding surviving spouse recognition in such instance.  Id. at 1357.

Analysis

At the time of the January 2004 correspondence determined that he was ineligible for VA death benefits, the evidence of record consisted of the appellant's October 2003 claim, an October 2003 report of contact, and a November 2003 statement of the appellant.  These documents reflect that the Veteran and the appellant had separated in 2002 and that they were not living together at the time of the Veteran's death.

In March 2007, the appellant submitted a request to reopen his claim to be recognized as the Veteran's surviving spouse for the purpose of entitlement to VA death benefits.  The evidence presented since includes various statements and the hearing testimony of the appellant, a statement of the appellant's roommate, and a statement of the Veteran's sister.  This evidence indicates that the Veteran had an affair with another man, that she initiated the separation because she "needed some space," that the appellant agreed to the separation, that there was no intent to divorce, that they were in the process of reconciling when the Veteran died, and that there was no misconduct by the appellant.

This evidence relates to an unestablished fact necessary to substantiate his claim, which is evidence of the separation was at the mutual consent of the appellant and the Veteran and did not result from misconduct or communication of a definite intent to end the marriage by the appellant.  The claim is thus reopened.  38 U.S.C.A. § 5108.

In the present case, the evidence in its entirety does not show an intent by the appellant to desert the Veteran.  There is absolutely no evidence or allegation that the separation was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse.  All the evidence points to the separation being initiated by the Veteran.  To the extent it was mutual, it was merely because the appellant agreed to the Veteran's request for "space."  Furthermore, a failure to reconcile does not establish fault on his part.  Thus, the parties are deemed to be exempt from the continuous cohabitation requirement under 38 C.F.R. § 3.53, regardless of how long the parties remained separated or whether either party intended to resume the marital relationship.  The Board must accept the statements of the surviving spouse as to the reasons for the separation, in the absence of contradictory information in the record.  38 C.F.R. § 3.53(b).

In summary, the Board finds the evidence of record does not demonstrate that the appellant intended to desert the Veteran and, thus, procure their separation.  As noted above, they were still legally married at the time of her death in September 2003.  The appellant has not remarried.  

Accordingly, the Board concludes the appellant is the Veteran's surviving spouse for purposes of entitlement to VA death benefits.  See 38 C.F.R. § 3.50.



ORDER

The appellant is recognized as the surviving spouse of the Veteran for purposes of entitlement to VA death benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


